Citation Nr: 0414637	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
undifferentiated-type schizophrenia, currently evaluated as 
50 percent disabling.  

2.  Entitlement to a finding of competency for Department of 
Veterans Affairs purposes.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issues of entitlement to a disability 
evaluation greater than 50 percent for the service-connected 
undifferentiated-type schizophrenia and entitlement to a 
finding of competency for Department of Veterans Affairs 
purposes.  

Following receipt of notification of this previous decision, 
the veteran perfected a timely appeal with respect to the 
denial of his claims.  In September 2001, the Board remanded 
the veteran's claims to the RO for further evidentiary 
development.  Thereafter, in November 2003, the RO returned 
the veteran's case to the Board.  

(The issue of entitlement to a finding of competency for 
Department of Veterans Affairs purposes will be discussed in 
the Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected undifferentiated-type 
schizophrenia is manifested by complaints of aggressiveness, 
a violent temper, problems sleeping, serious depression, and 
serious anxiety or tension as well as objective evaluation 
findings of a constricted affect and a tense, guarded, and 
defensive mood.  In addition, this disability is reflected by 
cleanliness, adequate dress and grooming, cooperation, an 
euthymic mood, coherent and relevant and logical thought 
process, preserved cognition, alertness, orientation times 
three, clear and coherent speech, no psychosis, no 
hallucinations, no suicidal or homicidal ideations, adequate 
insight and judgment, good impulse control, and good 
attention, concentration, and memory.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected undifferentiated-type schizophrenia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) and § 4.130, Diagnostic Code 9204 
(2003); 38 C.F.R. § 4.16(c) and § 4.132, Diagnostic Code 9204 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the statement of the case (SOC) issued in February 1996; 
the supplemental statements of the case (SSOCs) furnished in 
July 1996, August 1997, and November 2000; letters dated in 
November 2001, August 2002, December 2002, March 2003, and 
May 2003; as well as the SSOC issued in August 2003, the RO 
informed the veteran of the provisions of the VCAA, the 
criteria used to adjudicate his increased rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  Further, the 
SOC and multiple SSOCs furnished in the present case advised 
the veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the November 2001 
letter, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records and that the 
responsibility of supporting his claim with appropriate 
evidence was his.  

Moreover, in the November 2001 letter, the RO notified the 
veteran of the need for medical evidence "or other 
evidence" showing that he had persistent or recurrent 
symptoms of his service-connected psychiatric disability.  
This statement, which references the veteran's opportunity to 
provide VA with evidence other than medical data appears to 
satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
November 2001 letter, which was issued after the initial 
denial of an increased rating for the service-connected 
undifferentiated-type schizophrenia in October 1995.  In this 
regard, the Board notes that the initial denial of the 
veteran's increased rating claim occurred several years prior 
to the enactment of the VCAA.  In any event, the Board finds 
that such defect (with respect to the timing of the VCAA 
notice requirement) was harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, following 
receipt of the most recent SSOC in August 2003, the veteran 
responded that he had no additional evidence to submit.  The 
Board notes that in reviewing AOJ determinations on appeal, 
it is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  


See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Further, during the current appeal, the veteran has undergone 
several pertinent VA examinations.  In this regard, the Board 
notes that, pursuant to the September 2001 remand, the 
veteran was accorded a VA mental disorders examination in 
April 2002.  In the report of this evaluation, the examiner 
explained that, "[a]fter 10 minutes of trying to obtain a 
clinical history and information from the . . . [veteran], . 
. . [he] reached the conclusion that it was obvious that the 
. . . [veteran] was intentionally not cooperating with the 
evaluation and he was purposely presenting exaggerated 
psychological symptoms motivated  by external incentive as 
obtaining financial compensation."  Upon determining that 
the examination could not be performed, the examiner 
terminated the evaluation.  In a statement dated on the 
following day in April 2002, the veteran asserted that he had 
been unable to answer the examiner's questions, that he had 
become nervous during the examination due to the examiner's 
"arrogant attitude," that he had begun to experience audio 
and visual illusions of fellow soldiers who had died in 
Vietnam, and that the examiner had told him that he was "a 
fake and a . . . [liar]."  Importantly, however, the 
examiner noted in the examination report that, at the time 
that the veteran was informed during the evaluation that the 
examination could not be performed, he was coherent and 
logical and exhibited no psychotic symptoms.  

In this regard, the Board notes that the veteran has the 
responsibility of cooperating during examinations.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duty to assist is not a one-way street.  
If a veteran wishes help, he/she cannot passively wait for it 
in those circumstances where his/her own actions are 
essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  As the veteran failed to cooperate 
during the recent VA mental disorders examination, the Board 
finds that VA has no outstanding duty to accord him any 
evaluation.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Background

The service medical records are essentially negative for 
complaints of, treatment for, or findings of a psychiatric 
disorder.  At the separation examination which was conducted 
in July 1970, the veteran reported that he had previously 
had, or was experiencing at that time, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble.  In addition, he 
reported having been previously treated for a nervous 
condition in Japan but did not cite the dates of such 
treatment.  The separation examination demonstrated that the 
veteran's psychiatric system was normal.  

In August 1970, the veteran was discharged from active 
military duty.  By an October 1970 rating action, the RO 
granted service connection for a single disorder defined as a 
conversion reaction with chronic lumbosacral strain and 
residuals of an excised mass on his left buttock and awarded 
a 50 percent evaluation to this disability, effective from 
August 1970.  In this decision, the RO noted that the veteran 
would be scheduled for an "at once" examination.  

Several weeks later in October 1970, the veteran was 
hospitalized at a VA hospital for psychiatric treatment.  A 
pertinent discharge diagnosis was characterized as a chronic 
undifferentiated-type schizophrenic reaction.  The treating 
physician explained that the veteran initially manifested 
symptoms of a conversion reaction which then progressed in 
pathology compatible with a schizophrenic reaction.  

In February 1971, the veteran sought VA outpatient treatment 
for complaints of insomnia, nightmares, hallucinations, 
anxiety, tension, apprehension, a preoccupation with his own 
death, anger, and uncertainty with reality.  A VA psychiatric 
examination conducted in November 1971 demonstrated a 
diminished flow of ideas, fearfulness of dying, anxiety, 
depression, diminished ability for mental concentration due 
to medication, some looseness of associations, trouble 
sleeping, nightmares, hypnagogic auditory hallucinations, a 
flat affect, autistic behavior, and little insight but also a 
realistic production of thought, coherent and relevant 
answers, no homicidal or suicidal ideations, orientation, 
good memory, an adequate fund of information, intact mental 
capacities, and good judgment.  The examiner diagnosed 
controlled undifferentiated-type schizophrenic reaction  as 
well as partially controlled drug (marijuana and heroin) 
addiction and described the veteran's disability as severe.  

Subsequently, in January 1972, the veteran was hospitalized 
for approximately two-and-a-half weeks or treatment for his 
schizophrenia and heroin drug dependence.  In an April 1972 
memorandum, a VA physician expressed his opinion that the 
veteran's schizophrenia, which was diagnosed in November 
1971, was "a direct maturation of [the] . . . [c]onversion . 
. . [r]eaction rated 10-9-70."  

By a May 1972 rating action, the RO redefined the veteran's 
service-connected disability as undifferentiated 
schizophrenia and heroin drug addiction.  Additionally, the 
RO confirmed the 50 percent evaluation for this disorder.  

The veteran's service-connected schizophrenia remains 
evaluated as 50 percent disabling.  A private psychiatric 
examination completed in May 1977 by the veteran's treating 
psychiatrist demonstrated a disheveled appearance, anxiety 
with resulting memory difficulties and slightly diminished 
attention and concentration, tension, agitation, cooperation, 
reticence, difficulty tolerating the interview, irritable 
affects with depressive and anguished traits, repressed 
hostility with clear ideas of insufficiency and depreciation, 
ideas of illusion and rejection, repressed suicidal material, 
paranoid interpretation of the environment, obsessive 
thoughts, feelings of threats and ambivalence, feelings of 
guilt, poor self-esteem, multiple somatizations (especially 
gastrointestinal disorders), and lucid, relevant, 
circumstantial and perseverent language but also orientation 
times three (to space, time, and person), logical and 
coherent thought processes, normal (average) intelligence, as 
well as reduced judgment capacity and autocriticism.  The 
examining psychiatrist diagnosed non-differentiated 
schizophrenia and symptomatic alcoholism and expressed his 
opinion that the severity of this condition is moderate to 
severe and prevented the veteran from assuming work 
responsibilities.  

In July 1977, the veteran underwent a VA psychiatric 
examination which demonstrated auditory hallucinations (of 
people walking in the backyard and knocking at windows and 
doors), irritability, annoyance by trivial incidents, and 
superficial insight and judgment capacity but also good 
contact with reality, a very good rapport with the examiner, 
logical fairly realistic reasoning, and very superficial 
sleep.  The examiner diagnosed undifferentiated type 
schizophrenic reaction and described the degree of this 
disability as "slightly over moderately severe."  

In January 1979, the veteran underwent another VA psychiatric 
examination which reflected an angry but quiet affect, 
paranoia, and poor judgment but also awareness of 
circumstances, realistic and referential content of thought, 
no overt thought disorder, orientation times three, grossly 
well-preserved memory, no depressive sign, the ability to 
differentiate between right and wrong, and coherent, 
relevant, and well-organized thought processes.  The examiner 
diagnosed undifferentiated schizophrenia and expressed his 
opinion that this mental disability was severe.  

Between September and October 1980, the veteran was 
hospitalized at a VA medical facility for approximately 
one-and-a-half months for treatment for chronic schizophrenia 
and alcohol dependence.  An objective evaluation demonstrated 
a hostile affect, anxiety, poor judgment, and no insight but 
also orientation in all spheres, coherent and logical thought 
processes, no delusions or hallucinations, and good memory.  

A private psychiatric examination conducted in April 1981 by 
the veteran's treating psychiatrist reflected irritability, 
anxiety, tension, pronounced hostility, slightly diminished 
attention and concentration, suicidal ideas, loss of ethical 
concepts and social values, obsessive thoughts, inferiority 
complex, pronounced feelings of guilt, illusions, rejection 
ideas, obsessive thoughts, threatening feelings, ambivalence, 
some blocks and paranoid interpretation of media environment, 
multiple somatizations and gastrointestinal disturbance, 
frequent headaches, some difficulty in fixation memory and 
immediate memory, a severely affected judgment capacity, and 
irritable, depressed, and anguished affects but also 
orientation times three (to person, time, and space), normal 
(average) intelligence, and coherent, lucid, and relevant 
thought processes which were in contact with reality.  The 
examiner diagnosed chronic and persistent undifferentiated 
schizophrenia with symptomatic alcoholism.  

An updated evaluation completed by the veteran's treating 
psychiatrist in April 1982 reflected symptoms of difficulties 
in elaboration and formation of ideas, irritability, 
hostility, unpredictable (and, on occasion, bizarre) 
behavior, lack of reflection, aggressiveness, illusion, ideas 
of reference, threatening feelings, ambivalence, paranoid 
interpretation of environment, delusions, extreme anxiety, 
great insecurity, fears, obsessive thoughts, somatizations, 
rigid affects with a depressive basis, affected capacity for 
judgment and insight, difficulties with memory, a 
deterioration of intelligence, and suicidal ideas and also 
orientation times three (to time, place, and person) as well 
as the ability to function on a concrete level.  The 
examining psychiatrist diagnosed chronic non-differentiated 
schizophrenia which was severe and deteriorating.  

Between February and March 1983, the veteran was hospitalized 
for one month at a VA medical facility for treatment for 
chronic schizophrenia.  He actively participated in 
activities and, upon a showing of improvement, was 
discharged.  

The veteran was again hospitalized for one month between 
March and April 1987 at a VA medical facility for treatment 
for an acute exacerbation of chronic undifferentiated-type 
schizophrenia, alcohol dependence in remission, and atypical 
depression.  Following receipt of maximum hospitalization 
benefits, the veteran was discharged.  The treating physician 
concluded that the veteran, who was not employed, was 
unemployable.  

Between December 1987 and January 1988, the veteran was 
hospitalized for approximately one month at a VA medical 
facility for treatment for chronic paranoid schizophrenia.  
Treatment included medication.  Upon discharge, the veteran 
denied auditory and visual hallucinations and was not voicing 
any delusions at that time.  

Thereafter, between February and March 1990, the veteran was 
hospitalized at a VA medical facility for treatment for 
chronic residual-type schizophrenia, depression not otherwise 
specified, and alcohol dependence no specified.  Treatment 
included occupational therapy, one-to-one interaction, and 
group therapy.  At discharge, the veteran was found to be in 
contact with reality, coherent, relevant, logical, less 
depressed, not aggressive, and not in any physical distress.  
He had no suicidal or homicidal ideations.  

Between August and September 1991, the veteran was again 
hospitalized at a VA medical facility for treatment for an 
acute exacerbation of undifferentiated-type schizophrenia as 
well as alcohol dependence in remission.  Treatment involved 
individual psychotherapy.  At the time of discharge, the 
veteran was determined to be not suicidal or homicidal, free 
of hallucinations, and oriented times three.  

In April 1995, the veteran filed his current claim regarding 
his service-connected schizophrenia.  According to the 
relevant evidence received during the current appeal, the 
veteran received private and VA outpatient treatment between 
November 1990 and March 1995 for his psychiatric symptoms, 
including auditory hallucinations, sleeping problems, 
irritability, depression, crying spells, nightmares, and a 
very low tolerance to stressful events.  Specifically, in 
January 1995, the veteran was found to be coherent, 
illogical, and oriented times three and to have suicidal 
ideas, ideas of reference and persecution, fear of harming 
himself or others, poor judgment, poor insight, and affected 
immediate memory.  The private psychiatrist diagnosed an 
exacerbation of chronic undifferentiated schizophrenia.  

The veteran was hospitalized at a VA medical facility for 
approximately one month between January and February 1995 for 
treatment for undifferentiated-type schizophrenia and 
depression not otherwise specified.  Treatment included 
individual, occupational, and recreational therapy.  At the 
time of discharge, the veteran was determined to be in full 
contact with reality, not suicidal or homicidal, and not a 
danger to himself or others.  

In May 1995, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of auditory 
hallucinations, a violent temper, and aggressiveness.  A 
mental status evaluation demonstrated crying spells, a 
depressed mood, suicidal ideas without plans, quite poor 
tolerance to frustruation, poor sleep, isolation, a 
constricted and rather flat affect, fair to poor judgment, 
poor and superficial insight, and no spontaneity as well as 
casual dress, adequate grooming, alertness, awareness of 
surroundings with passive cooperation, relevant and coherent 
responses which were initially brief without elaboration, 
orientation times three (to person, place, and time), a 
preserved memory, and maintained intellectual capacities.  
The examiner diagnosed, on Axis I, undifferentiated type 
schizophrenia disorder with depression and assigned a Global 
Assessment of Functioning (GAF) score of 51.  

A June 1995 VA medical report includes a notation regarding 
the veteran's psychiatric hospitalization between January and 
February 1995.  Thereafter, the June 1995 record notes that, 
at that time, the veteran's symptomatology was improving.  
Although, the veteran was found to continue to have somatic 
complaints including fear and insecurity and to have a 
restricted affect, a depressed mood, poor judgment, and poor 
insight, he was also determined to be oriented, coherent, and 
slow in thought flow and to have no hallucinations or 
suicidal ideas.  

In April 1997, the veteran was hospitalized at a VA medical 
facility for approximately one week for treatment for 
continuous alcohol dependence, an alcohol mood disorder 
(depressed type), episodic cocaine abuse, and partner 
relational problems.  Medical care involved detoxification of 
alcohol, individual psychotherapy, as well as milieu, group, 
occupational, and recreational therapy.  Thereafter, between 
April 1997 and May 1998, the veteran received periodic VA 
outpatient treatment for his service-connected schizophrenia.  

In December 1999, the veteran underwent another VA mental 
disorders examination.  At that time, he complained of 
aggressiveness, a violent temper, and problems sleeping.  A 
mental status evaluation demonstrated a constricted affect 
and a tense, guarded, and defensive mood as well as 
cleanliness, adequate dress and grooming, alertness, 
orientation times three, clear and coherent speech, no 
hallucinations, no suicidal or homicidal ideations, fair 
insight and judgment, good impulse control, and good 
attention, concentration, and memory.  The examiner 
diagnosed, on Axis I, chronic undifferentiated type 
schizophrenia as well as polysubstance in alleged remission 
and, on Axis II, a mixed personality disorder with antisocial 
and borderline personality features.  Additionally, the 
examiner assigned a GAF score of 65.  

At a VA outpatient psychiatric evaluation completed in August 
2000, the veteran described serious depression and serious 
anxiety or tension but denied serious thoughts of suicide or 
attempts of suicide during the past month.  The veteran 
reported that he was extremely bothered by psychological or 
emotional problems in the month prior to the treatment 
session.  

In March and April 2001 VA outpatient psychiatric treatment 
sessions, the veteran was determined to be cooperative, 
coherent, relevant, logical, and not psychotic and to have an 
euthymic mood, preserved cognition, adequate insight and 
judgment, and no suicidal or homicidal ideations.  At a May 
2001 VA outpatient evaluation, the veteran was found to be 
alert, oriented time three (to time, place, and person), in 
no apparent distress, and well groomed.  

Subsequently, in April 2002, the veteran underwent another VA 
mental disorders examination.  In the report of this 
evaluation, the examiner noted that an objective and 
subjective psychiatric evaluation of the veteran could not be 
completed.  The examiner explained that, when asked questions 
concerning past psychiatric and medical history (including 
past outpatient treatment and hospitalizations), the veteran 
responded that "he id not know where he was, . . . the 
purpose of the examination, . . . he name of the building, . 
. . [or] anything about his previous psychiatric medical 
history . . . [or] hospitalizations."  The examiner further 
noted that, after 10 minutes of trying to obtain a clinical 
history and information from the veteran, he (the physician) 
reached the conclusion that "it was obvious that the . . . 
[veteran] was intentionally not cooperating with the 
evaluation and he was purposely presenting exaggerated 
psychological symptoms motivated by external incentive as 
obtaining financial compensation."  Consequently, the 
examiner terminated the interview.  Further, the examiner 
noted that, at the time of the interview, the veteran was 
coherent and logical and exhibited no psychotic symptoms.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

With regard to the veteran's increased rating claim for his 
service-connected undifferentiated-type schizophrenia, the 
Board notes that the schedular criteria by which psychiatric 
disabilities are rated changed during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996) codified at 38 C.F.R. § 4.130, 
Code 9411 (2002).  Therefore, adjudication of the increased 
rating claim for the service-connected undifferentiated-type 
schizophrenia must also include consideration of both the old 
and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 50 percent rating when pertinent symptomatology is 
demonstrates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran is demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for undifferentiated-type 
schizophrenia, pursuant to Diagnostic Code 9204, which became 
effective November 7, 1996, a 50 percent evaluation will be 
awarded with evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is representative of some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

Throughout the current appeal, the veteran has asserted that 
his service-connected undifferentiated-type schizophrenia is 
more severe than the current 50 percent disability evaluation 
indicates.  At recent psychiatric evaluations, he has 
described aggressiveness, a violent temper, problems 
sleeping, serious depression, and serious anxiety or tension.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
undifferentiated-type schizophrenia must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board acknowledges that recent 
evaluations have demonstrated the presence of a constricted 
affect as well as a tense, guarded, and defensive mood.  
Significantly, however, these recent examinations have also 
shown cleanliness, adequate dress and grooming, cooperation, 
an euthymic mood, coherent and relevant and logical thought 
process, preserved cognition, alertness, orientation times 
three, clear and coherent speech, no psychosis, no 
hallucinations, no suicidal or homicidal ideations, adequate 
insight and judgment, good impulse control, and good 
attention, concentration, and memory.  Additionally, the 
examiner who conducted the VA mental disorders examination in 
December 1999 assigned a GAF score of 65, which is 
illustrative of only some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See, Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Based upon the totality of the recent relevant evidence which 
demonstrates essentially mild symptoms associated with the 
service-connected undifferentiated-type schizophrenia, the 
Board finds that the symptoms associated with this disability 
do not support the grant of the next higher evaluation of 
70 percent under either the old, or new, rating criteria.  
See, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (which 
stipulates that a 70 percent disability rating is assigned 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
there is severe impairment in the ability to obtain or retain 
employment).  See also, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003) (which stipulates that a 70 percent will be 
awarded with evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships).  As such, a disability 
rating greater than current evaluation of 50 percent for the 
veteran's service-connected undifferentiated schizophrenia is 
not warranted under either the old, or new, rating criteria.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's undifferentiated 
schizophrenia results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his undifferentiated schizophrenia results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 50 percent for the 
service-connected undifferentiated-type schizophrenia is 
denied.  




REMAND

In the September 2001 remand, the Board asked the RO to 
complete specific actions in order to develop further the 
evidentiary record in the veteran's claim of entitlement to a 
finding of competency for Department of Veterans Affairs 
purposes.  Thereafter, the Board requested that the RO 
readjudicate this issue and, if the claim remained denied, to 
furnish the veteran and his representative an SSOC.  Further 
review of the claims folder indicates that the RO completed 
the requested evidentiary development to the extent possible.  

Significantly, however, since obtaining this additional 
evidence, the RO has not readjudicated the competency issue.  
Moreover, the veteran has not submitted a waiver of review of 
these documents by the RO.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated several provisions 
of the VCAA implementing regulations as contrary to the 
actual VCAA.  Specifically, in Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should re-adjudicate the issue of 
entitlement to a finding of competency 
for Department of Veterans Affairs 
purposes.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in 
November 2000.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



